Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Taylor (US 2016/0210721).

As per claim 1, Taylor discloses determining one or more data input properties of a data processing component in a plurality of data processing components; determining one or more data output properties of the data processing component (Taylor teaches having a topology defining the one or more processing engines (221-223) and links between the one or more processing engines (fig. 2B), configuring at least one of the one or more data input properties and the one or more data output properties of the data processing component ([0038-0044]) for connection ( Taylor also discloses wherein the two or more processing engines external to the camera processor include at least one of a graphics processing unit (GPU), a central processing unit (CPU), or a digital signal processor (DSP) of the data processing component (Any one of the Processing cores 221 -223 can be interpreted as the camera processor.)  to another data processing component in the plurality of data processing components in the data processing pipeline using a predetermined data pipeline connection topology (note Taylor Claim 1, “receive an image graph specifying a pipeline of image processing operations”), the use case defining one or more processing engines of a plurality of processing engines for processing image data with the camera pipeline (Claim 1, “determine, for an equivalency class node in the graph, an equivalent function mapped to a function associated with the node”); and dynamically connecting, using the predetermined data pipeline connection topology, the data processing component and another data processing component (fig. 2B; Claim 1, “schedule an image processing subtask in which a first source data block is to be passed through the equivalency class node by calling the equivalent function”); using the one or more of configured properties.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
As per claim 2, Taylor discloses wherein the data processing component, using the one or more configured data input properties, receives data from another data processing component in the data processing pipeline. (Taylor teaches having a topology defining the one or more processing engines (221-223) and links between the one or more processing engines (fig. 2A-2B, [0038-0045]), 
As per claim 3, Taylor discloses wherein the data processing component, using the one or more configured data output properties, provides output to another data processing component in the data processing pipeline.  (Taylor teaches having a topology defining the one or more processing engines (221-223) and links between the one or more processing engines (fig. 2A-2B, [0038-0045]),
As per claim 4, Taylor discloses wherein the data processing component is connected to another data processing component to receive data output from another data processing component in the data processing pipeline.  (Taylor teaches whereby one or more processing engines specified by the instructions includes at least one processing engine external to the camera processor. One of the other camera processors not designated as the camera processor 221-223)
As per claim 5, Taylor discloses wherein the data processing component is connected to another data processing component to provide data output to another data processing component in the data processing pipeline.   (Taylor teaches whereby one or more processing engines specified by the instructions includes at least one processing engine external to the camera processor. One of the other camera processors not designated as the camera processor 221-223)
As per claim 6, Taylor discloses wherein a data flow in the data processing pipeline between connected data processing component and another data processing component, using the one or more configured properties.  (Taylor teaches whereby one or more processing engines specified by the instructions includes at least one processing engine external to the camera processor. One of the other camera processors not designated as the camera processor 221-223)
 
As per claim 7, Taylor discloses wherein the predetermined data pipeline connection topology includes at least one of the following: a diamond connection topology, a tree connection topology, a mesh connection topology, and any combination thereof.  (Note Taylor Claim 1, “determine, for an equivalency class node in the graph, an equivalent function mapped to a function associated with the node”)
Claims 9-17, 19, and 20, please see the rejections above.

Allowable Subject Matter
58.	Claim 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specificially, claim 8 states “…wherein dynamically connecting further comprises dynamically connecting, using the predetermined data pipeline connection topology, the data processing component and the 

Conclusion
25. The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: / / www .uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax/phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26.
27.    /TAMMARA R PEYTON/
28.    Primary Examiner, Art Unit 2184
29   February 27, 2021